19-12821-mg        Doc 19       Filed 01/24/20       Entered 01/24/20 11:29:45   Main Document
                                                    Pg 1 of 14


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re:                                                                 NOT FOR PUBLICATION

                 5th Street Parking LLC,                               Chapter 11
                                                                       Case No. 19-12821 (MG)
                                                  Debtor.
------------------------------------------------------------x
 MEMORANDUM OPINION GRANTING USC 1994 MADISON LLC’S MOTION (I) TO
 LIFT THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(d)(3) AND (II) FOR IN
                        REM RELIEF PURSUANT TO 11 U.S.C. § 362(d)(4)

A P P E A R A N C E S:

LAW OFFICES OF JULIO E. PORTILLA, P.C.
Attorneys for Debtor 5th Street Parking LLC
555 Fifth Avenue, 17th Floor
New York, New York 10017
By:    Julio E. Portilla, Esq.

KRISS & FEUERSTEIN LLP
Attorneys for USC 1994 Madison LLC
360 Lexington Avenue, Suite 1200
New York, New York 10017
By:    Jerald C. Feuerstein, Esq.
       Stuart L. Kossar, Esq.


MARTIN GLENN
UNITED STATES BANKRUPTCY JUDGE

        Pending before the Court is the motion of USC 1994 Madison LLC’s (“Movant”) for

entry of an order (1) granting relief from the automatic stay pursuant to Bankruptcy Code

sections 105(a), 361, 362(d)(1), 362(d)(2), and 362(d)(3) so that it may exercise all rights and

remedies available to it under applicable law with respect to the real property at 1994-2002

Madison Avenue and 1998 Madison Avenue, New York, New York 10035 (the “Property”), (2)

granting in rem and/or prospective relief pursuant to Bankruptcy Code sections 105(a), 109(g)(1)

and 362(d)(4), such that the automatic stay from any future filings under the Bankruptcy Code by

5th Street Parking LLC (“Debtor”) and/or any person or entity having or claiming an interest in
                                                         1
19-12821-mg       Doc 19    Filed 01/24/20    Entered 01/24/20 11:29:45          Main Document
                                             Pg 2 of 14


the Property within two years shall not attach to the Property, and (3) waiving the fourteen-day

stay imposed by Federal Rule of Bankruptcy Procedure 4001(a)(3). (“Motion,” ECF Doc. # 11.)

The Motion is supported by a Memorandum of Law in Support of Order Granting Relief from

the Automatic Stay and In Rem Relief from the Automatic Stay (“Lift Stay MOL,” ECF Doc. #

12) and the affidavit of Seth Weissman, the manager of Movant. (“Weissman Affidavit,” ECF

Doc. # 13). Objections to the Motion were due on January 15, 2020. On January 21, 2020,

Debtor’s counsel, Julio E. Portilla, Esq., filed an untimely objection to the Motion (“Debtor’s

Objection,” ECF Doc. # 16), and Movant filed a reply to Debtor’s Objection (“Movant’s Reply,”

ECF Doc. # 17).

       For the reasons set forth below, the Court finds that the automatic stay must be lifted

pursuant to Bankruptcy Code section 362(d)(3) because of Debtor’s failure, as a Single Asset

Real Estate (“SARE”) entity, to comply with the requirements to preserve the automatic stay in a

SARE case. The Court also grants Movant in rem relief under Bankruptcy Code section

362(d)(4), permitting Movant to proceed with foreclosure on the Property unimpeded by any

future filings by the Debtor in this Court or any other court for the next two years.

                                     I.   BACKGROUND

       A.      The Loan and Assignments to Movant

       On April 30, 2015, Debtor executed, acknowledged, and delivered to Nautilus Capital

LLC (“Nautilus”) a Promissory Note (the “Note”) covenanting and agreeing to repay Nautilus in

the amount of $2,000,000. (Motion ¶ 9; Ex. A.) On that same day, to secure repayment of the

debt, Debtor executed, acknowledged, and delivered a Mortgage and Security Agreement (the

“Mortgage”) to Nautilus encumbering the Property. (Id. ¶ 10; Ex. B.) The Mortgage was

recorded on May 14, 2015 in the Office of the City Register of the City of New York, County of



                                                 2
19-12821-mg     Doc 19     Filed 01/24/20    Entered 01/24/20 11:29:45          Main Document
                                            Pg 3 of 14


New York. (Id.) As further security for the Note, Debtor’s principal, Mylene Liggett, executed

an Unlimited Guaranty to guarantee all obligations under the Note to Nautilus in the amount of

$2,000,000. (Id. ¶ 11; Ex. C.)

       On February 15, 2018, Nautilus assigned the Note and Mortgage to L&L Capital Partners

LLC (“L&L”) pursuant to an Assignment of Mortgage, which was recorded in the City Register

on July 16, 2018. (Id. ¶ 12; Ex. D.) The Note was endorsed to L&L, as evidenced by the allonge

affixed to the Note. (Id.; Ex. A.) On May 1, 2019, L&L assigned the Note and Mortgage to

Movant pursuant to an Assignment of Mortgage, which was recorded in the City Register on

May 13, 2019. (Id. ¶ 13; Ex. E.) On May 1, 2019, the Note was endorsed to Movant as

evidenced by the allonge affixed to the Note. (Id.; Ex. A.) Movant now owns and holds the

Note, Mortgage, and Guaranty (collectively the “Loan Documents”). (Id. ¶ 14.)

       B.      The Default and Foreclosure Action

       On August 1, 2016, Debtor defaulted on its obligations under the Loan Documents by

failing to make the required monthly payment due on August 1, 2016, and each payment

thereafter. (Id. ¶ 15.) As a result, Nautilus declared the balance of the debt immediately due and

payable and commenced a mortgage foreclosure action in the Supreme Court of the State of New

York, County of New York under Index No. 850015/2017 in the matter originally styled

Nautilus Capital LLC v. 5th Street Parking LLC, et al. (Id. ¶ 16.)

       On January 12, 2017, Nautilus filed a summons and complaint (“Complaint”) with the

New York County Clerk. (Id.; Ex. F.) On February 26, 2017, Debtor and Debtor’s principal

responded to the Complaint by filing an answer and asserting counterclaims. (Id. ¶ 17; Ex. G.)

Nautilus then filed an application for entry of an order granting summary judgment, and the state

court granted Nautilus’ application. (Id. ¶ 20; Ex. J.) After failed attempts by the Debtor to



                                                 3
19-12821-mg        Doc 19       Filed 01/24/20       Entered 01/24/20 11:29:45               Main Document
                                                    Pg 4 of 14


vacate the state court’s summary judgment decision, the state court granted a Judgment of

Foreclosure and Sale in favor of Nautilus on September 19, 2019, entitling Nautilus to foreclose

on the Property and awarding Nautilus $3,181,169.26. (Id. ¶ 24; Ex. L.) Pursuant to a Notice of

Sale filed on November 14, 2018, a foreclosure sale was scheduled for December 11, 2018. (Id.

¶ 25; Ex. M.)

        C.       Debtor’s Second Bankruptcy Filing1

        On December 7, 2018, four days before the foreclosure sale was scheduled to take place,

Debtor filed a petition for chapter 11 bankruptcy relief. (Case No. 18-13979-mg-reg.) Due to

the bankruptcy filing, the foreclosure sale set to take place on December 11, 2018 was stayed.

(Id.; Motion ¶ 25–26.) L&L filed an application pursuant to 11 U.S.C. §§ 362(d)(1), 362(d)(2),

and 362(d)(3) seeking relief from the automatic stay to continue the foreclosure action, and the

Court entered an order on April 8, 2019 granting L&L’s application. (Motion ¶ 29; Ex. O.) The

Court found that, for substantially similar reasons as those present here, it was required to lift the

stay under section 362(d)(3) because Debtor failed to file a plan of reorganization within the 90-

day window prescribed by the statute. (Id.) The U.S. Trustee then filed a motion to dismiss the

case or convert it from chapter 11 to chapter 7. (Case No. 18-13979-mg-reg, ECF Doc. # 26.)

The Court entered an order on June 25, 2019 granting the motion to dismiss. (Id. at ECF Doc. #

32.)

        D.       Debtor’s Third Bankruptcy Filing

        After the Court lifted the automatic stay, Movant scheduled a new foreclosure sale for

August 7, 2019, which was then adjourned to September 4, 2019 due to the unavailability of the


1
         Movant’s papers do not address Debtor’s first bankruptcy filing, which occurred before the events at issue
here relating to the Note and Mortgage. On August 14, 2012, Bergen Development LLC filed a bankruptcy petition
in the Eastern District of New York under case no. 12-45900. Bergen Development LLC listed 5th Street Parking
LLC and Mylene Liggett as its co-debtors. (See Case No. 12-45900, ECF Doc. # 1.)

                                                         4
19-12821-mg      Doc 19       Filed 01/24/20       Entered 01/24/20 11:29:45             Main Document
                                                  Pg 5 of 14


state court appointed referee. (Motion ¶¶ 32, 35.) One day before the second scheduled

foreclosure sale, on September 3, 2019 (the “Petition Date”), Debtor filed a voluntary petition

under chapter 11. (“Voluntary Petition,” ECF Doc. # 1; Motion ¶ 36.) In the Voluntary Petition,

Debtor describes its business as a SARE entity and represents that Nautilus holds a secured claim

on the Property for $3,181,169.26 and Movant holds a secured claim for $0. (Voluntary Petition

at 2, 12; Motion ¶ 37.)

       Mylene Liggett’s Affirmation pursuant to Local Rule 1007-2 also provides background

information on Debtor and Debtor’s business. (“Liggett Affirmation,” ECF Doc. # 2.) Liggett

erroneously stated in her Affirmation that “[t]here is no other or prior bankruptcy case filed by or

against the Debtor.” (Id. ¶ 3) (emphasis added). The Liggett Affirmation indicated that the

purpose for Debtor’s bankruptcy filing was to file a joint venture agreement with Icon Realty

Capital to pay off the lien that is the subject of the foreclosure action.2 (Id. ¶ 14.) Liggett

affirmed that Debtor’s income was $0 and Debtor’s estimated operating expenses for the next 30

days were $9,416.66. (Id. ¶ 23.) The operating expenses, however, do not include the

repayment of debt under the Mortgage.

       To date, Debtor has not filed a plan of reorganization or made any post-petition payments

to Movant. (Motion ¶ 40.) Debtor has only filed one operating report for the month of

September 2019, which shows a cash balance of $420.00 at the end of the month due to “loans

and advances” without further explanation. (“September 2019 Operating Report,” ECF Doc. #

10.)

       On October 18, 2019, a meeting of creditors was held pursuant to 11 U.S.C. § 341, and

an initial case conference was held on October 23, 2019. (Motion ¶¶ 38–39.) At the case



2
       Debtor has not entered into a joint venture agreement with Icon Realty Capital.

                                                       5
19-12821-mg      Doc 19      Filed 01/24/20    Entered 01/24/20 11:29:45         Main Document
                                              Pg 6 of 14


conference, Movant raised concerns regarding the Property’s declining value and stated that this

case seemed nearly identical to the previous bankruptcy case. The Court noted that it had

granted L&L’s motion to lift the automatic stay in the earlier case, and that any order entered in

the future could require in rem relief.

       E.      The Motion

       On December 11, 2019, Movant filed the instant Motion. Movant contends it is entitled

to stay relief under sections 362(d)(1), (2), and (3) of the Bankruptcy Code and in rem relief

under Bankruptcy Code sections 105(a), 109(g), and 362(d)(4). Movant alleges that

$3,714,519.86 is due and owing to it, while the value of the Property is $3,220,000 based on an

appraisal from October 14, 2019 (“Movant’s Appraisal”). (Id. ¶ 46; Ex. R.) Movant contends

that Debtor has failed to provide Movant with any payments since the Petition Date, Debtor has

failed to pay post-petition insurance and taxes, there is no prospect for reorganization, and based

on Movant’s Appraisal, there is no equity remaining in the Property. (Lift Stay MOL at 11–12.)

Movant also argues that it is entitled to stay relief because the Debtor is a SARE entity, and it did

not propose a plan within 90 days of the Petition Date, as required by section 362(d)(3). (Lift

Stay MOL at 19.)

       With respect to in rem relief pursuant to Bankruptcy Code section 362(d)(4), Movant

argues that Debtor has failed to make any payments under the Loan Documents since 2016 and

the timing and sequencing of Debtor’s multiple bankruptcy petitions evidences bad-faith delay

tactics that will continue unless in rem relief is granted. (Id.)

       F.      Debtor’s Objection

       Debtor’s Objection to the Motion maintains that the Property is valued at $10,500,000

based on an appraisal conducted by an independent certified Real Estate Adviser on March 29,



                                                   6
19-12821-mg       Doc 19    Filed 01/24/20     Entered 01/24/20 11:29:45          Main Document
                                              Pg 7 of 14


2019 (“Debtor’s Appraisal”). (Debtor’s Objection ¶ 4; Ex. A.) Debtor’s Appraisal is a restricted

appraisal prepared for Debtor’s counsel, Julio Portilla, Esq., and was done in reliance on a

certified letter provided by an architect stating that the Property could be rezoned and approved

for development. (Id.; Ex. A.) Debtor’s Appraisal is “predicated upon the extraordinary

assumption that the [Property] may be developed in accordance with the provided architect’s

letter; evidence to the contrary would require a revision of our value conclusions.” (Id.) It also

states that while there appear to be no easements or encroachments on the Property, the appraisal

company was not provided with a title report, which may detail the existence of an unknown

easement, encroachment, or encumbrance. (Id.) Debtor’s Appraisal did not provide any further

data to support its analysis. At a January 22, 2020 hearing before the Court, Debtor’s counsel

conceded that Debtor has not made any efforts to rezone the Property, which would be necessary

to develop the property under the “extraordinary assumption” on which the Debtor’s Appraisal is

based.

         Debtor contends that lifting the automatic stay “while the Debtor is working assiduously

in orchestrating a plan to reorganize its affairs would be incompatible with [section 362] . . . [it]

would force the Debtor to redirect its efforts to further litigation in state court, which would

further delay its efforts to reorganize.” (Id. ¶ 16.) But when asked at the January 22, 2020

hearing on the Motion about the steps that the Debtor has taken in “working assiduously in

orchestrating a plan to reorganize its affairs,” Debtor’s counsel referred to reaching out to

potential lenders, but the efforts so far have not proved fruitful.

         According to Debtor, in rem relief would also be inappropriate because Debtor’s chapter

11 filing was not done in bad faith or as a delay tactic, but rather to reorganize by negotiating

with a potential investor who is willing to pay “Movant’s lien in full.” (Id. ¶¶ 36–38.) At the



                                                   7
19-12821-mg        Doc 19       Filed 01/24/20      Entered 01/24/20 11:29:45               Main Document
                                                   Pg 8 of 14


January 22, 2020 hearing, however, Debtor’s counsel did not indicate that any material progress

had been made to secure financing. And, quite frankly, this is the same tune repeated to the

Court during the earlier bankruptcy cases as well.

        G.       Movant’s Reply

        Movant’s Reply argues that Debtor’s Objection did not address Debtor’s failure to

comply with section 362(d)(3)’s statutory requirements. (Movant Reply ¶ 3.) Movant’s Reply

further argues that without in rem relief pursuant to section 362(d)(4), Debtor’s frivolous filings

will continue to hinder and delay Movant’s efforts to foreclose on the Property in state court.

(Id. ¶ 4.)

                                      II.     LEGAL STANDARD

        The Bankruptcy Code imposes an automatic stay of nearly all litigation against the debtor

upon its filing of a bankruptcy petition. 11 U.S.C. § 362(a). Movant seeks relief from the

automatic stay pursuant to section 362(d)(3)3 because Debtor is a SARE entity that has not

fulfilled its obligations under that provision. With respect to a SARE debtor, the court shall

grant stay relief unless a debtor has “filed a plan of reorganization that has a reasonable

possibility of being confirmed within a reasonable time; or . . . commenced monthly payments . .

. in an amount equal to interest at the then applicable nondefault contract rate of interest on the

value of the creditor’s interest in the real estate.” 11 U.S.C. § 362(d)(3). The Debtor has not

proposed a plan and it has not commenced making monthly payments.

        The Bankruptcy Code also allows a court to lift the stay and grant in rem relief if “the

court finds that the filing of the petition was part of a scheme to delay, hinder, or defraud


3
         The Court notes that Movant also argued that the automatic stay should be lifted pursuant to Bankruptcy
Code sections 361, 362(d)(1) and 362(d)(2). It is unnecessary to address these arguments since the stay must be
lifted under section 362(d)(3), as even the Debtor’s counsel acknowledged during argument. (See Section III.B,
infra.)

                                                         8
19-12821-mg         Doc 19        Filed 01/24/20        Entered 01/24/20 11:29:45                 Main Document
                                                       Pg 9 of 14


creditors that involved either (A) transfer of all or part ownership of, or other interest in, such

real property without the consent of the secured creditor or court approval; or (B) multiple

bankruptcy filings affecting such real property.” 11 U.S.C. § 362(d)(4).

         The Court addresses both provisions in turn.

         A.       Bankruptcy Code Section 362(d)(3)

         A showing under Bankruptcy Code section 362(d)(3) is straightforward. The threshold

issue is whether the bankruptcy case involves “single asset real estate.” The term “single asset

real estate” means:

         [R]eal property constituting a single property or project, other than residential real
         property with fewer than 4 residential units, which generates substantially all of the
         gross income of a debtor who is not a family farmer and on which no substantial
         business is being conducted by a debtor other than the business of operating the real
         property and activities incidental thereto.

11 U.S.C. § 101(51B).

         If a debtor’s SARE status is acknowledged on its bankruptcy petition, then the debtor

must propose a plan or commence monthly payments to secured creditors within 90 days after

the entry of the order for relief. In voluntary cases, the filing of a petition constitutes an order for

relief. See 11 U.S.C. § 301. Thus, in voluntary cases where a debtor acknowledges its SARE

status, as it did in this case, the debtor has 90 days from the filing of the petition to meets its

section 362(d)(3) obligations, or the court must grant relief from the stay.4




4
         If a debtor does not acknowledge its SARE status, the timeframe under section 362(d)(3) can be longer. In
those instances, the debtor has either 90 days after the entry of the order for relief or 30 days after the date the court
determines that the debtor is a SARE to meets its obligations, whichever is longer. See In re Amagansett Family
Farm, Inc., Nos. 11–73929–AST, 11–73928–AST, 11–73930–AST, 2011 WL 5079493, at *3 (Bankr. E.D.N.Y.
Oct. 25, 2011).

                                                            9
19-12821-mg      Doc 19     Filed 01/24/20 Entered 01/24/20 11:29:45              Main Document
                                          Pg 10 of 14


       B.      In Rem Relief Pursuant to Bankruptcy Code Section 362(d)(4)

       “In order to appropriately grant in rem relief, the record must clearly demonstrate an

abuse of the bankruptcy process through multiple filings with the sole purpose of frustrating the

legitimate efforts of creditors to recover their collateral.” In re Price, 304 B.R. 769, 773 (Bankr.

N.D. Ohio 2004). To obtain relief under Bankruptcy Code section 362(d)(4), the movant has the

burden of “establishing that the current filing is part of a scheme, that the scheme involved the

transfer of real property or multiple filings, and that the object of the scheme is to hinder, delay

and defraud the [movant].” In re Lemma, 394 B.R. 315, 325 (Bankr. E.D.N.Y. 2008). A creditor

moving for relief pursuant to section 362(d)(4) “bears the initial burden to establish a prima facie

case as to all the elements.” In re Poissant, 405 B.R. 267, 271 (Bankr. N.D. Ohio 2009).

       The standard for in rem relief is not easily met because “[t]he language [in section

362(d)(4)] was deliberately chosen by Congress to impose a substantial burden of proof on

secured creditors . . . .” In re O’Farrill, 569 B.R. 586, 591 (Bankr. S.D.N.Y. 2017) (quoting 3

COLLIER ON BANKRUPTCY ¶ 362.05 (16th ed. 2016) (holding that in rem relief was warranted

because debtor failed to honor its obligations of a debtor in good faith by failing to make

consistent payments and instead used its bankruptcy filings as a scheme to delay foreclosure

proceedings)). “The Bankruptcy Technical Corrections Act of 2010 amended section 362(d)(4)

by replacing the ‘and’ with an ‘or,’ making the subsection consistent with other Code provisions

that use the phrase ‘hinder, delay or defraud’. . . .” 3 COLLIER ON BANKRUPTCY ¶ 362.05 (16th

ed. 2016). “Although courts may no longer place undue reliance on the fraud element following

the 2010 amendment, they will likely continue to require a substantial showing by the moving

party before granting in rem relief.” Id.




                                                 10
19-12821-mg      Doc 19     Filed 01/24/20 Entered 01/24/20 11:29:45             Main Document
                                          Pg 11 of 14


       “A bankruptcy court can ‘infer an intent to hinder, delay, and defraud creditors from the

fact of serial filings alone’ without holding an evidentiary hearing.” In re Richmond, 513 B.R.

34, 38 (Bankr. E.D.N.Y. 2014) (quoting Procel v. United States Trustee, et al. (In re Procel), 467

B.R. 297, 308 (S.D.N.Y. 2012)). “The extent of the efforts by a debtor to prosecute his

bankruptcy case and ‘[t]he timing and sequencing of the filings’ are important factors in

determining whether a debtor has engaged in ‘a scheme to delay, hinder, and defraud.’” In re

Richmond, 513 B.R. at 38 (citing In re Montalvo, 416 B.R. 381, 387 (Bankr. E.D.N.Y. 2009)

(alteration in original)). When debtors have exhibited a lack of effort in their bankruptcy

proceedings and have instead engaged in serial filings to thwart the efforts of secured creditors

exercising their rights under state law, courts have found that these serial filings are evidence of

bad faith and abuse of the bankruptcy process. See id. at 385–86; see also In re Blair, No. 09-

76150, 2009 WL 5203738, at *4 (Bankr. E.D.N.Y. Dec. 21, 2009) (granting in rem relief based

on permissible inference of intent to hinder, delay, and defraud, and noting that factors weighing

in favor of granting such relief are whether a debtor has sought to file and confirm a payment

plan or has prosecuted his case to any meaningful extent).

       C.      Rule 4001(a)(3) Temporary Stay of Order Granting Relief from Stay

       Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure provides that an order

granting relief from an automatic stay is stayed until the expiration of 14 days after the order is

entered unless the court orders otherwise. FED. R. BANKR. P. 4001(a)(3). “The purpose of this

provision is to permit a short period of time for the debtor or the party opposing relief to seek a

stay pending an appeal of the order.” 9 COLLIER ON BANKRUPTCY ¶ 4001.05 (16th ed. 2016).

The party obtaining relief from the automatic stay may convince the court to grant a shorter

period of time for the debtor to seek a stay pending appeal, or even grant no time at all. Id.



                                                 11
19-12821-mg      Doc 19     Filed 01/24/20 Entered 01/24/20 11:29:45            Main Document
                                          Pg 12 of 14


However, a complete waiver of the 14-day stay in Rule 4001(a)(3) should only be granted in rare

cases when ordered over the objection of any party that wishes to appeal, especially in

circumstances where the appeal may become moot without a stay. Id.

                                    III.    DISCUSSION

       A.      Movant Has Standing to Lift the Automatic Stay

       As an initial matter, the Court finds that Movant has standing to lift the automatic stay as

Debtor’s creditor. See In re Mims, 438 B.R. 52, 55 (Bankr. S.D.N.Y. 2010) (citing Roslyn

Savings Bank v. Comcoach (In re Comcoach), 698 F.2d 571, 573 (2d Cir. 1983)) (holding that

“in order to invoke the court’s jurisdiction to obtain relief from the automatic stay, the moving

party [must] be either a creditor or a debtor”). The Note and Mortgage entered into between

Debtor and Nautilus was subsequently assigned to L&L and then to Movant. The allonge affixed

to the Note reflects this assignment. Thus, the Note and Mortgage provide sufficient evidence to

show that Movant is Debtor’s creditor.

       B.      The Court Lifts the Automatic Stay Pursuant to Bankruptcy Code Section
               362(d)(3)

       Debtor’s failure to comply with section 362(d)(3)’s statutory requirements necessitates

lifting the automatic stay. See In re LDN Corp., 191 B.R. 320, 326–27 (Bankr. E.D. Va. 1996)

(“The court views relief under § 362(d)(3) to be mandatory where its provisions are not strictly

complied with.”). The Debtor’s petition designated itself as a SARE entity. (Voluntary Petition

at 2.) On September 3, 2019, Debtor filed its Voluntary Petition but did not file a plan within the

90-day window prescribed by section 362(d)(3), which ended on December 2, 2019. Debtor also

failed to request an extension of that time period and did not make any post-petition payments to

Movant during that period. Finally, at the January 22, 2020 hearing, Debtor’s counsel




                                                12
19-12821-mg         Doc 19       Filed 01/24/20 Entered 01/24/20 11:29:45                     Main Document
                                               Pg 13 of 14


acknowledged that Debtor did not comply with section 362(d)(3). Accordingly, the Court must

grant Movant’s request for relief from the stay.5

         C.       Movant is Entitled to In Rem Relief Pursuant to Bankruptcy Code Section
                  362(d)(4)6

         Movant has satisfied its prima facie case for in rem relief so that the automatic stay from

any future filings by the Debtor and/or any person or entity having or claiming an interest in the

Property within two years shall not attach to the Property. (See Motion ¶ 6.) “When debtors

have exhibited a lack of effort in their bankruptcy proceedings and have instead engaged in serial

filings to thwart the efforts of secured creditors exercising their rights under state law, courts

have found that these serial filings are evidence of bad faith and abuse of the bankruptcy

process.” In re McKenzie, Case No. 19-10130, 2019 WL 1750910, at *4 (Bankr. S.D.N.Y. Mar.

25, 2019). In re McKenzie is instructive in this regard. There, debtor filed a total of four

bankruptcies, three of which were strategically timed just days before a foreclosure sale on the

Property. Id. The court also found that debtor did not make good-faith efforts to prosecute his

bankruptcy case. See id.

         This case raises similar concerns. Debtor has filed three bankruptcies, two of which were

strategically timed just days before a scheduled foreclosure sale on the Property. Debtor has also

demonstrated a lack of good faith in prosecuting its bankruptcy case, and the Court rejects

Debtor’s representation that it has worked “assiduously” to reorganize. (Debtor’s Objection ¶

16.) Debtor failed to file a plan of reorganization within the statutory timeframe prescribed by


5
         The Court notes, however, that the next foreclosure sale will not take place immediately, as represented by
Movant’s counsel at the January 22, 2020 hearing. The Movant must first return to state court and obtain a new
order authorizing and scheduling the foreclosure sale. Lifting the automatic stay therefore does not preclude Debtor
from continuing its efforts to secure replacement financing for the Property to pay off the Movant’s claim before a
foreclosure sale takes place.
6
          The Movant also seeks in rem relief under section 109(g)(1), but that provision is inapplicable here because
it only covers individuals and family farmers.

                                                         13
19-12821-mg        Doc 19     Filed 01/24/20 Entered 01/24/20 11:29:45          Main Document
                                            Pg 14 of 14


section 362(d)(3) and only filed one monthly operating report during the entirety of the case.

Debtor’s operating reports, court appearances, and court filings fail to demonstrate a realistic

plan for reorganization. Moreover, with respect to the Loan Documents, Debtor has not made

any post-petition payments; and, as of the Motion’s filing date, the total amount of prepetition

and post-petition debt owed to Movant is allegedly $3,714,519.86. (Motion ¶ 46.)

         D.      Rule 4001(a)(3) Temporary Stay Is Waived

         The Court waives the temporary stay provided in Rule 4001(a)(3) so that Movant can

take immediate action against the Property. Waiving the stay does not moot an appeal of this

order because Movant already has the state court’s judgment of foreclosure blessing the sale of

the Property. A stay pending appeal is not appropriate under the circumstances here because the

Debtor’s bad faith filing is so brazen that the likelihood of success on appeal is low and because

the next foreclosure sale will not take place immediately.

                                    IV.     CONCLUSION

         For the reasons discussed above, the Court finds that the automatic stay should be lifted

pursuant to Bankruptcy Code section 362(d)(3) and Movant is entitled to in rem relief pursuant

to Bankruptcy Code section 362(d)(4). The Movant’s counsel shall promptly submit a separate

order granting such relief.


Dated:        January 24, 2020
              New York, New York

                                               _____   Martin Glenn____________
                                                      MARTIN GLENN
                                               United States Bankruptcy Judge




                                                 14
